Title: To George Washington from Richard Varick, 12 November 1780
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            West Point Novr 12th 1780
                        
                        I hope the Proceedings of the Court of Enquiry on my Conduct have e’er this reached your Excellency’s Hands.
                            A Consciousness of the Rectitude of my Intentions & Conduct, while in the Service of my Country, induces me to
                            expect an honorary Report from them.
                        I now remain solicitous, only about properly publishing to my Countrymen & fellow Citizens &
                            especially to my late Brother Officers, in every Part of the American Army, both here & to the Southward, in which
                            I have Friends whose good Opinion I wish to retain; how much I have been injured by my unfortunate Connexion with a Vile
                            Wretch & how little my Conduct both to him & the public have merited it.
                        As the very Complexion of the Court (being composed of Gentlemen of Sense & Military Reputation) will
                            in no small Degree, contribute to my Credit, I shall be very happy if your Excellency will grant me the Indulgence: That
                            the Names of the Members may be inserted in the Genl Orders, announcing the Report to the Army; That the Transcript
                            thereof may be Transmitted to Genl Heath, as well as Genl Greene   and published in their General Orders; And that I may
                            be furnished with a Copy, to be published in the Gazettes of this & the neighbouring States. These are probably
                            the last Indulgencies I shall ever have it in my Power to request from Your Excellency, & Nothing but an anxious
                            Regard for my injured Reputation, would now induce me to ask them.
                        About the 25th August last, when Genl Schuyler & Mr Duane, were at Arnolds Quarters, on their Way to
                            Orange Town, I mentioned to them the Injustice of my Dismission by Congress & my Inclination to continue in the
                            Army, at least till the Reduction of the Capital of our State, if not to the Close of the War; provided I could have my
                            former Rank restored to me. They gave me Reason to hope, That if I would apply to Congress & state the Facts to
                            them, by Memorial (which they promised to support) I would succeed in my Wishes: The Memorial (Copy of which is I believe
                            in the Hands of Colo. Hamilton) was forwarded by Genl Schuyler about the 2nd or 3rd of September; But the base Conduct of
                            Arnold, which soon succeeded, prevented any Determination thereon by Congress.
                        The Desolation of a very valuable Part of the State of New York; the Misfortune I have so lately experienced
                            & the Probability of the Continuance of a vigorous War, render it now both prudent & eligible; that I
                            should remain in the Army provided I can do it with Honor to myself.
                        I shall therefore esteem it a great Favor, If Your Excellency will be pleased to inform Congress of the
                            Report of the Court of Enquiry & Your Excellency’s Opinion of the Tenor of my past Conducts, from the face of the
                            Proceedings; After which I will solicit Genl McDougall & Mr Duane to renew my Application on the Memorial. I am,
                            with sincere Gratitude & Respect Your Excellency’s Most Obedt & Very Hble Servt
                        
                            Richd Varick
                        
                    